Judgment, Supreme Court, New York County (Michael Obús, J.), rendered March 16, 2001, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
*258Whether viewed in the context of statutory or constitutional law, the court properly declined to submit to the jury the defense of extreme emotional disturbance. Viewing the evidence in a light most favorable to defendant, we find no basis for such a charge, because the evidence established that the killing of the victim was a carefully planned and premeditated assassination, during which defendant was in full command of his faculties and showed no loss of self-control (see People v Harris, 95 NY2d 316, 319; People v Walker, 64 NY2d 741, 743). Defendant’s explanation for the murder suggested, at most, the defense of duress, which was submitted by the court and rejected by the jury.
We perceive no basis for reducing the sentence. Concur— Nardelli, J.P., Mazzarelli, Sullivan, Ellerin and Marlow, JJ.